DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 5, 7 and 9-19 are pending as amended on 7/19/2021.

Election/Restrictions
Applicant’s election without traverse of Group I (polyamic acid solution composition, including claims 1, 4, 5 and 7) and species derived from ODPA and Bis-P in the reply filed on 7/19/2021 is acknowledged. Claims 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a composition comprising a polyamic acid, and recites that the polyamic acid
Claim 4 depends from claim 1, and requires the solution composition to comprise “one or more additional tetracarboxylic components.” As plainly written, claim 4 requires a composition comprising the polyamic acid and solvent recited in claim 1, as well as an “additional tetracarboxylic acid component.” That is, the recited composition comprises solvent, a polymeric component (polyamic acid), and a tetracarboxylic component which is separate from the polyamic acid. 
Similarly, claim 5 depends from claim 1 (and claim 7 depends from claim 5), and requires the solution composition to comprise “one or more additional diamine components.” As plainly written, claim 5 requires a composition comprising the polyamic acid and solvent recited in claim 1, as well as an “additional diamine component.” That is, the recited composition comprises solvent, a polymeric component (polyamic acid), and a diamine component which is separate from the polyamic acid. 
A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. See MPEP 2173.03. 
In this instance, while claim 4 appears clear on its face, the specification nowhere describes a composition comprising both a polyamic acid component and a separate tetracarboxylic acid component. Rather, the specification as filed describes “additional dianhydride monomers” which can form the tetracarboxylic acid components of the polyamic acid. See pp 20-21. It seems most likely, then, that claim 4 is intended to recite a polyamic acid comprising tetracarboxylic components derived from two types of 
Similarly, claim 5 appears, on its face, to clearly require a composition comprising a polyamic acid and a separate diamine component, yet this is inconsistent with the disclosure in the specification as filed. The specification describes a polyamic acid comprising diamine components which result from diamine monomers selected from a group including Bis-P (see p 22) and additional diamine monomers (examples listed in paragraph bridging pp 22-23). Notably, claim 7 depends from claim 5 (and therefore requires the solution to comprise the “additional diamine component” of claim 5), however, claim 7 further narrows the diamine components “of the polyamic acid” (as opposed to “the solution composition”) to TFMB and Bis-P. Therefore, the wording of claim 7 further supports the presumption that claim 5 intended to require additional diamine components in the polyamic acid, rather than in the overall solution composition.
Because it is unclear as to whether claims 4, 5, and 7 should be interpreted as written, or, in the manner which is consistent with the description in the specification, the scope of the claims is unclear. For examination purposes, and in the interest of compact prosecution, the claims have been interpreted in the manner consistent with the specification as filed. That is:
claim 4 has been interpreted as reciting a solution comprising a high boiling, aprotic solvent and a polyamic acid, wherein the polyamic acid is formed from monomers comprising Bis-P, ODPA, and a tetracarboxylic acid dianhydride in addition to ODPA. 
claim 5 has been interpreted as reciting a solution comprising a high boiling, aprotic solvent and a polyamic acid, wherein the polyamic acid is formed from monomers comprising Bis-P, ODPA, and a diamine in addition to Bis-P.
claim 7 has been interpreted as reciting a solution comprising a high boiling, aprotic solvent and a polyamic acid, wherein the polyamic acid is formed from monomers comprising ODPA, TFMB and Bis-P. 
With regard to claim 7: it is further unclear as to whether the language of claim 7 is intended to be closed (i.e., requiring the polyamic acid to be formed from TFMB and Bis-P as the only diamines, thereby excluding the presence of any other type of diamine monomer) or open (i.e., reciting a polyamic acid which comprises both TFMB and Bis-P diamine monomer units, and which permits the presence of additional – unrecited - diamine monomer units). Therefore, the scope of the claim is unclear. For examination purposes, claim 7 has been interpreted as requiring a polyamic acid formed from monomers comprising ODPA, TFMB and Bis-P (i.e., open and not excluding of unrecited diamine monomers).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (Studies of Thermal Imidization Kinetics of Polyisoimide Based upon 4,4’-[1,4-Phenylenebis-(1-methyl ethylidene)] Bisaniline and 4,4’-Oxydiphthalic Anhydride in Solid State. High Performance Polymers, 17: 19–34, 2005).
Kim discloses a polyamic acid solution prepared by reaction of Bis-P and ODPA (p 21, section 2.2). The solution comprises polyamic acid in NMP, which is a high-boiling, aprotic solvent. See also the top portion of the reaction scheme on p 22 (copied below), showing that a solution of polyamic acid (comprising components derived from ODPA and Bis-P) in NMP is produced. 

    PNG
    media_image1.png
    316
    526
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (WO 2016158825; English language equivalent US 2018/0086939 cited herein).
As to claims 1 and 5, Kato discloses a “first polyimide film” [0042] which contains a polyimide according to general formula (I) [0040]

    PNG
    media_image2.png
    133
    384
    media_image2.png
    Greyscale
,
wherein “A” contains a structure according to A-1

    PNG
    media_image3.png
    102
    364
    media_image3.png
    Greyscale
,
and at least one or more structures according to A-2, A-3 and A-4 [0042].
Kato discloses that the structure according to A-1 can be derived from 3,3’-diaminodiphenyl sulfone (3,3’-DDS, corresponding to the presently recited “additional diamine component” in claim 5), and further names α,α′-bis(4-aminophenyl)-1,4-diisopropyl benzene (abbreviated BAPDB by Kato, corresponding to presently recited “Bis-P” recited in claim 1) as an example of a diamine providing a structure according to A-2. See also [0047 and 0049]. Kato further teaches that “B” is obtained from acid 
Kato fails to specifically teach a polyimide from BAPDB, 3,3’-DDS and ODPA formed via a polyamic acid solution intermediate. However, Kato teaches that with respect to the first polyimide film, the manufacturing method is not limited particularly, and it is possible to apply the first manufacturing method [0146]. Kato teaches that the first manufacturing method is a method of casting a solution of polyimide precursor on a support (followed by imidization) [0143]. 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123). The person having ordinary skill in the art would have been motivated, therefore, to have formed Kato’s first polyimide film utilizing any of the manufacturing methods disclosed by Kato in order to provide Kato’s first polyimide film. Given Kato’s teaching that the method of forming the first polyimide film is not limited, and Kato’s teaching that the disclosed first manufacturing method is suitable, it would have been obvious to the person having ordinary skill in the art to have formed a polyimide film, as disclosed by Kato, by the disclosed first manufacturing method of casting a solution of a polyimide precursor (i.e., polyamic acid) from BAPDB, 3,3’-DDS and ODPA in a solvent. As solvent, it would have been obvious to the person having ordinary skill in the art to have selected any of those named by Kato in [0089], many of which are high boiling, aprotic. In particular, it would have been obvious to the person having ordinary skill in the art to have formed Kato’s polyamic acid as a solution in gamma-butyrolactone (GBL), which 
As to claim 4, Kato discloses that “B” (i.e., the dianhydride unit) can contain “one or more” structures as shown in [0070-71], and could contain units derived from other dianhydrides within the scope of not impairing the performance [0074]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a solution of polyamic acid formed from ODPA, Bis-P and 3,3’-DDS, as suggested by Kato, by further including another dianhydride disclosed by Kato in addition to ODPA, such as a dianhydride as described in [0079] containing a formula Y-3, in order to reduce YI and Rth. The inclusion of more than one dianhydride structure as disclosed by Kato provides a polyamic acid having an additional tetracarboxylic acid component as presently recited. 
As to claim 7, Kato discloses TFMB as a suitable further diamine monomer [0062-63], and teaches that the introduction of bulky fluorine atoms suppresses CT complex formation and decreases YI [0065-66]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a solution of polyamic acid formed from ODPA, Bis-P and 3,3’-DDS, as suggested by Kato, by further including TFMB in order to reduce YI, thereby arriving at the presently claimed composition.

Claims 1, 4, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong . 
As to claim 1, Hong discloses a coating composition comprising an amic acid-containing polymer (corresponding to a polyamic acid as presently recited). Hong exemplifies formation of polyamic acid in dimethylacetamide (DMAc) [0165], which is a high boiling aprotic solvent.
Hong names several suitable diamines used for reaction with dianhydride to form the polyamic acid [0026], including Bis-P (see [0032], sixth structure shown on p 3). Hong further names several suitable dianhydrides, including ODPA [0038].  
Case law has established that it is prima facie
In light of this discussion, it is apparent that the presently claimed invention is arrived at by choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. Therefore, it would have been obvious to a person of ordinary skill in the art to have prepared a composition comprising DMAc and polyamic acid, as disclosed by Hong, utilizing any diamine (or combination of diamines) named by Hong and any dianhydride (or combination of dianhydrides) named by Hong to form the polyamic acid, including utilizing Bis-P and ODPA as recited in claim 1.
As to claims 4, 5 and 7, Hong discloses that the diamine can be a combination of diamines [0032] and the dianhydride “may be at least one” selected from those named in [0038], indicating that Hong discloses polyamic acids formed from combinations of more than one type of diamine and/or from combinations of more than one type of dianhydride. Both TFMB and Bis-P are included among the suitable diamines named by Hong. See [0032], page 2, second structure from the bottom of the page. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a composition comprising DMAc and polyamic acid, as disclosed by Hong, utilizing any diamine (or combination of diamines) named by Hong and any dianhydride (or combination of dianhydrides) named by Hong to form the polyamic acid [including utilizing Bis-P in combination with another named diamine, as recited in claim 5, or, including utilizing a combination of TFMB and Bis-P as the diamine as recited in claim 7, or, including utilizing ODPA in combination with another named dianhydride, as recited in claim 4], in order to pursue any of the finite number of identified, predictable potential solutions to the need disclosed by Hong in [0006]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL KAHN/Primary Examiner, Art Unit 1766